DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 11, 14, and 19 are amended
Claims 2-10, 12-13, 15-18 and 20 are as previously presented. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “a lookup table” it is unclear if this is a new lookup table or the same lookup table from claim 11. For the purposes of examining it is considered to be the same. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 13-14, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Scheibenzuber (US 2015/0019152) hence forth Sche in view of Ausserlechner (US 20150285661 A1) hence forth Ausser in view of Mochizuki (US 2018/0172481 A1).

In claim 1 Sche discloses an off-axis angle sensor (see title), comprising: one or more processors (Par. 8 “processing unit”) to: receive a set of output signals (Fig. 6, 302; “four pairs of values”) including a first output signal, a second output signal, and a third output signal (Fig. 1, 102; examiner considers the first three pairs to be said first second and third output signal); determine, based on the set of output signals, a set of delta signals (Fig. 1, 102 examiner considers the sin and cos components of the values to be said delta signals) including a first delta signal, a second delta signal, and a third delta signal (Fig. 1, 102 examiner considers the sin and cos components of each of the measurement signal value group to be said first second and third delta signal),  identify a set of functional safety checks (Fig. 1, 104 and 106, “sine correction value” and “cosine correction value” Par. 43-53 “test angle … selected” Examiner considers the comparisons of the sin/cos angles and various α to be said safety checks, further Examiner notes that “safety check” is not defined by the applicant to be any specific kind of check, thus is considered broad enough to encompasses any check), from a plurality of functional safety checks (Par. 43-53 Examiner considers the comparisons of the sin/cos angles and various α to be said safety checks) configured on the off-axis angle sensor, for selective performance in association with determining functional safety of the off-axis angle sensor (Par. 43-53 examiner considers the selecting of the test angle to be said selective performance),  wherein each of the plurality of functional safety checks can be performed independently of each of the other functional safety checks of the plurality of functional safety checks (Par. 43-53 examiner notes that since nothing states that the tests are dependent on one another they are considered to be independent); and  perform one or more functional safety checks, of the set of functional safety checks (Par. 43-53), based at least in part on at least one of: the set of output signals (Par. 45 “measurement signal value”), or the set of delta signals (Par. 45 “sine component” “cosine component” ); and transmit one or more results of performing the one or more functional safety checks (Fig. 5, 312, Examiner considers providing the correction value to be said transmitting one or more results, since the claim does not specify how or to where said transmitting is done, thus it is considered to read on providing data), and information associated with an angle of rotation of a target magnet associated with the off-axis angle sensor (Fig. 5, 302, Par. 31, 45).
Sche does not explicitly disclose the first output signal, the second output signal, and the third output signal are received from a plurality of sensing elements of the off-axis angle sensor positioned at respective angular positions (emphasis added), or wherein the first delta signal corresponds to a difference between the first output signal and the second output signal, the second delta signal corresponds to a difference between the second output signal and the third output signal, and the third delta signal corresponds to a difference between the first output signal and the third output signal; identify, based on temperature information associated with the off-axis angle sensor, a set of functional safety checks (Emphasis added).
Sche does teach wherein the first delta signal corresponds to a mathematical comparison between the first output signal and the second output signal (Par. 45, a mathematical comparison is made between a delta signal and the output signals and a test angle), the second delta signal corresponds to a mathematical comparison between the second output signal and the third output signal (Par. 45, a mathematical comparison is made between a delta signal and the output signals and a test angle), and the third delta signal corresponds to a mathematical comparison between the first output signal and the third output signal (Par. 45, a mathematical comparison is made between a delta signals and the output signals and a test angle).
Ausser teaches the first output signal, the second output signal, and the third output signal (Fig. 1A 108a-c, examiner considers the outputs form these sensing elements to be said output sognals) are received from a plurality of sensing elements (Fig. 1A 108a-c) of the off-axis angle sensor positioned at respective angular positions (Fig. 1A 108a-c, see positions).
Mochizuki teaches identify, based on temperature information associated with the off-axis angle sensor, a set of functional safety checks (Par. 101).
Therefore, one of ordinary skill in the art would have found it obvious at the time the invention was filled that wherein the first delta signal corresponds to a difference between the first output signal and the second output signal, the second delta signal corresponds to a difference between the second output signal and the third output signal, and the third delta signal corresponds to a difference between the first output signal and the third output signal based on the teachings of Sche since there are a finite number of identified, predictable potential mathematical solutions to the recognized need of comparing the signals and one of ordinary skill in the art would have pursued the known potential solutions with a reasonable expectation of success. Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to the first output signal, the second output signal, and the third output signal are received from a plurality of sensing elements of the off-axis angle sensor positioned at respective angular positions as taught by Ausser in order to arrange the data gathering points into separate sections in a 360 degree circle around the axis, thus allowing the comparison of the datapoints to determine the angle (Par. 36) thus improving the accuracy of the system. In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to identify, based on temperature information associated with the off-axis angle sensor, a set of functional safety checks as taught by Mochizuki in order to correct angular error caused by temperature (Mochizuki Par. 101), thus leading to a more accurate system.

In claim 2, Sche further discloses wherein the one or more processors are further to: provide information indicating whether the off-axis angle sensor has passed the one or more functional safety checks (Fig. 1, 108).

In claim 3 Sche further discloses wherein the one or more functional safety checks include a first functional safety check and a second functional safety check (Par. 41 examiner considers the determining a cosine correction value and amplitude correction value to be said first and second functional safety check), and wherein the one or more processors, when performing the one or more functional safety checks, are to: perform the first functional safety check based at least in part on at least one of: the set of output signals, or the set of delta signals (Par. 45 “measurement signal value”, “cosine component”); determine, based on a result of the first functional safety check, whether the off-axis angle sensor has passed the first functional safety check (Fig. 1, 108).
Sche does not explicitly disclose selectively perform the second functional safety check based on whether the off-axis angle sensor has passed the first functional safety check.
Sche does teach two essential cases of interference occur in the sine and cosine components which lead to an error in angle determination. The first essential case of interference leads the signals of the sine and cosine components not to be centered around zero and therefore to show a constant offset error. The second essential case of interference leads the signals of the sine and cosine components showing a different amplitude from each other and therefore to show an amplitude error (Par. 31).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to selectively perform the second functional safety check based on whether the off-axis angle sensor has passed the first functional safety check based on the teachings of Sche since one of ordinary skill in the art would recognize the redundancy in performing the second function safety check (ie amplitude correction) when the first functional safety check (ie cosine correction) has already corrected the error thus leading to the predictable result of a more efficient system. 

In claim 4, Sche further discloses wherein the one or more functional safety checks include a sum check (Par. 34 “sum of all angles”), and wherein the one or more processors, when performing the sum check, are to: calculate a sum of the first output signal, the second output signal, and the third output signal (Par. 47 and 48); and determine whether the off-axis angle sensor has passed the sum check based on whether the sum of the first output signal, the second output signal, and the third output signal is between an upper limit and a lower limit (Par. 52 “range” “limit”).

In claim 5 Sche does not explicitly disclose wherein the one or more functional safety checks include a sum of squares check, and wherein the one or more processors, when performing the sum of squares check, are to: calculate a sum of a square of the first delta signal, a square of the second delta signal, and a square of the third delta signal; and determine whether the off-axis angle sensor has passed the sum of squares check based on whether the sum of the square of the first delta signal, the square of the second delta signal, and the square of the third delta signal is within an upper limit and a lower limit.
Mochizuki teaches wherein the one or more functional safety checks include a sum of squares check (Par. 65 “sum of the square”), wherein the one or more processors, when performing the sum of squares check, are to: calculate a sum of a square of the signals (Par. 65 “sum of the square”); determine whether the off-axis angle sensor has passed the sum of squares check based on whether the sum of the square of the signals is within an upper limit and a lower limit (Par. 98 “variation range”).
Therefore it would have been obvious at the time the invention was filled to have wherein the one or more functional safety checks include a sum of squares check, and wherein the one or more processors, when performing the sum of squares check, are to: calculate a sum of a square of the first delta signal, a square of the second delta signal, and a square of the third delta signal, and determine whether the off-axis angle sensor has passed the sum of squares check based on whether the sum of the square of the first delta signal, the square of the second delta signal, and the square of the third delta signal is within an upper limit and a lower limit when combining the teachings of Mochizuki to functional safety checks and the first second and third delta signals of Sche in order to allow for adaptive signal processing as the angle changes (Mochizuki Par. 66).

In claim 13, Sche does not explicitly disclose determine temperature information associated with the off-axis angle sensor; and wherein the one or more processors, when performing the one or more functional safety checks, are to: perform the one or more functional safety checks further based on the temperature information.
Mochizuki teaches determine temperature information associated with the off-axis angle sensor (Par. 101 determining corrective information xi); and wherein the one or more processors, when performing the one or more functional safety checks, are to: perform the one or more functional safety checks further based on the temperature information (Par. 101 “performing the adaptive signal…depending on…temperature”).
Therefore it would have been obvious at the time the invention was filled determine temperature information associated with the off-axis angle sensor; and wherein the one or more processors, when performing the one or more functional safety checks, are to: perform the one or more functional safety checks further based on the temperature information based on the teachings of Mochizuki applied to Sche in order to allow for adaptive signal processing as the angle changes (Mochizuki Par. 66).

In claim 14 Sche discloses an angle sensor (see title), comprising: one or more processors (Par. 8) to: determine a set of delta signals including a first delta signal, a second delta signal, and a third delta signal (Fig. 1, 102 examiner considers the sin and cos components of each of the measurement signal value group to be said first second and third delta signal), wherein the set of delta signals is determined based on a set of output signals including a first output signal, a second output signal, and a third output signal associated with a plurality of sets of sensing elements (Fig. 1, 102; examiner considers the first three pairs to be said first second and third output signal, Par. 31 “sensing elements” Examiner considers the sensing elements of the angle sensors to be the plurality of sensing elements); identify a set of functional safety checks for selective performance in association with determining functional safety of the angle sensor (Fig. 1, 104 and 106, “sine correction value” and “cosine correction value” Par. 43-53 “test angle … selected” Examiner considers the comparisons of the sin/cos angles and various α to be said safety checks, further Examiner notes that “safety check” is not defined by the applicant to be any specific kind of check, thus is considered broad enough to encompasses any check), wherein the set of functional safety checks includes at least one of: a reference signal comparison check (Par. 43-53 Examiner considers the comparisons of the sin/cos angles and various α), a reference coefficient comparison check, or a delta signal window check; and  perform one or more functional safety checks, of the set of functional safety checks (Par. 43-53), based at least in part on at least one of: the set of output signals (Par. 45 “measurement signal value”), or the set of delta signals (Par. 45 “sine component” “cosine component” ).
Sche does not explicitly disclose the first output signal, the second output signal, and the third output signal are received from a plurality of sensing elements of the off-axis angle sensor positioned at respective angular positions identify, based on temperature information associated with the angle sensor, a set of functional safety checks.
Ausser teaches the first output signal, the second output signal, and the third output signal (Fig. 1A 108a-c, examiner considers the outputs form these sensing elements to be said output sognals) are received from a plurality of sensing elements (Fig. 1A 108a-c) of the off-axis angle sensor positioned at respective angular positions (Fig. 1A 108a-c, see positions).
Mochizuki teaches identify, based on temperature information associated with the angle sensor, a set of functional safety checks (Par. 101).
It would have been obvious to one of ordinary skill in the art at the time the invention was filled to the first output signal, the second output signal, and the third output signal are received from a plurality of sensing elements of the off-axis angle sensor positioned at respective angular positions as taught by Ausser in order to arrange the data gathering points into separate sections in a 360 degree circle around the axis, thus allowing the comparison of the datapoints to determine the angle (Par. 36) thus improving the accuracy of the system. In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to identify, based on temperature information associated with the off-axis angle sensor, a set of functional safety checks as taught by Mochizuki in order to correct angular error caused by temperature (Mochizuki Par. 101), thus leading to a more accurate system.

In claim 18 Sche further discloses wherein the one or more functional safety checks include a signal window check (Par. 34 “range”), wherein the one or more processors, when performing the signal window check, are to: determine a first delta signal window and a second delta signal window based on the first delta signal (Par. 34 “sum of all angles"); and determine whether the angle sensor has passed the signal window check based on whether one of: the second delta signal is within the first delta signal window and the third delta signal is within the second delta signal window, or the second delta signal is within the second delta signal window and the third delta signal is within the first delta signal window (Par. 34 Examiner notes that when the angle range 26 and 28 are equal they form a unity circle, thus when the ranges are not equal an error is present and the check is failed).

In claim 19 Sche discloses receiving, by one or more processors (Par. 8) of an angle sensor (See title), a set of output signals including a first output signal, a second output signal, and a third output signal (Fig. 1, 102; examiner considers the first three pairs to be said first second and third output signal); determining, by the one or more processors and based on the set of output signals, a set of delta signals including a first delta signal, a second delta signal, and a third delta signal (Fig. 1, 102 examiner considers the sin and cos components of each of the measurement signal value group to be said first second and third delta signal); identifying, by the one or more processors, one or more functional safety checks, from a plurality of functional safety checks (Fig. 1, 104 and 106, “sine correction value” and “cosine correction value” Par. 43-53 “test angle … selected” Examiner considers the comparisons of the sin/cos angles and various α to be said safety checks, further Examiner notes that “safety check” is not defined by the applicant to be any specific kind of check, thus is considered broad enough to encompasses any check) configured on the angle sensor, for selective performance in association with determining functional safety of the angle sensor (Par. 43-53 examiner considers the selecting of the test angle to be said selective performance), wherein the at least on functional safety check includes a reference signal comparison check (Par. 43-53 Examiner considers the comparisons of the sin/cos angles and various α), a reference coefficient comparison check, or a delta signal window check, and wherein each of the plurality of functional safety checks can be performed independent of each of the other functional safety checks of the plurality of functional safety checks (Par. 43-53 examiner notes that since nothing states that the tests are dependent on one another they are considered to be independent); and selectively performing, by the one or more processors, each of the one or more functional safety checks (Par. 43-53) based at least in part on at least one of: the set of output signals (Par. 45 “measurement signal value”), or based at least in part on the set of delta signals (Par. 45 “sine component” “cosine component”).
Sche does not explicitly disclose the first output signal, the second output signal, and the third output signal are received from a plurality of sensing elements of the off-axis angle sensor positioned at respective angular positions; identify, based on temperature information associated with the angle sensor, one or more functional safety checks.
Ausser teaches the first output signal, the second output signal, and the third output signal (Fig. 1A 108a-c, examiner considers the outputs form these sensing elements to be said output sognals) are received from a plurality of sensing elements (Fig. 1A 108a-c) of the off-axis angle sensor positioned at respective angular positions (Fig. 1A 108a-c, see positions).
Mochizuki teaches identify, based on temperature information associated with the angle sensor, one or more functional safety checks (Par. 101).
It would have been obvious to one of ordinary skill in the art at the time the invention was filled to the first output signal, the second output signal, and the third output signal are received from a plurality of sensing elements of the off-axis angle sensor positioned at respective angular positions as taught by Ausser in order to arrange the data gathering points into separate sections in a 360 degree circle around the axis, thus allowing the comparison of the datapoints to determine the angle (Par. 36) thus improving the accuracy of the system. In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to identify, based on temperature information associated with the off-axis angle sensor, one or more functional safety checks as taught by Mochizuki in order to correct angular error caused by temperature (Mochizuki Par. 101), thus leading to a more accurate system.

In claim 20 Sche further discloses wherein the one or more functional safety checks include a first functional safety check and a second functional safety check (Par. 41 examiner considers the determining a cosine correction value and amplitude correction value to be said first and second functional safety check), and wherein the one or more processors, when performing the one or more functional safety checks, are to: perform the first functional safety check based at least in part on at least one of: the set of output signals, or the set of delta signals (Par. 45 “measurement signal value”, “cosine component”); determine, based on a result of the first functional safety check, whether the off-axis angle sensor has passed the first functional safety check (Fig. 1, 108).
Sche does not explicitly disclose selectively perform the second functional safety check based on whether the off-axis angle sensor has passed the first functional safety check.
Sche does teach two essential cases of interference occur in the sine and cosine components which lead to an error in angle determination. The first essential case of interference leads the signals of the sine and cosine components not to be centered around zero and therefore to show a constant offset error. The second essential case of interference leads the signals of the sine and cosine components showing a different amplitude from each other and therefore to show an amplitude error (Par. 31).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to selectively perform the second functional safety check based on whether the off-axis angle sensor has passed the first functional safety check based on the teachings of Sche since one of ordinary skill in the art would recognize the redundancy in performing the second function safety check (ie amplitude correction) when the first functional safety check (ie cosine correction) has already corrected the error thus leading to the predictable result of a more efficient system.

Claims 6-10 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sche and Ausser in view of Mita (US 2010/0321008).
In claim 6, Sche further discloses wherein the one or more functional safety checks include a reference signal comparison check (Par. 52 “test angle”).
Sche does not explicitly disclose wherein the one or more processors, when performing the reference signal comparison check, are to: identify a set of reference Fourier coefficients associated with the off-axis angle sensor; compute a reference signal based on the set of reference Fourier coefficients; and determine whether the off-axis angle sensor has passed the reference signal comparison check based on whether an actual signal is between an upper limit and a lower limit with respect to the reference signal.
Mita teaches wherein the one or more processors, when performing the reference signal comparison check, are to when performing the reference signal comparison check (Par. 39-43), are to: identify a set of reference Fourier coefficients associated with the off-axis angle sensor (Par. 42 “correction coefficient k”); compute a reference signal based on the set of reference Fourier coefficients (Par. 41-43 “correction coefficient k”); and determine whether the off-axis angle sensor has passed the reference signal comparison check based on whether an actual signal is between an upper limit and a lower limit with respect to the reference signal (Par. 39 “range of K =K'±0.3N”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have wherein the one or more processors, when performing the reference signal comparison check, are to: identify a set of reference Fourier coefficients associated with the off-axis angle sensor; compute a reference signal based on the set of reference Fourier coefficients; and determine whether the off-axis angle sensor has passed the reference signal comparison check based on  whether an actual signal is between an upper limit and a lower limit with respect to the reference signal as taught by Mita in Sche in order to be able to determine the rotational values with high accuracy (Mita Par. 46).
In claim 7, Sche discloses wherein the one or more functional safety checks include a reference coefficient comparison check (Par. 52 “test angle”), wherein the one or more processors, when performing the reference coefficient comparison check, are to: sample a test signal during a full rotation of a target magnet associated with the off-axis angle sensor (Par. 52 “complete sweep”);
Sche does not explicitly disclose calculate a set of actual Fourier coefficients based on sampling the test signal; determine a reference set of Fourier coefficients; and determine whether the off-axis angle sensor has passed the reference coefficient comparison check based on comparing the set of actual Fourier coefficients and the set of reference Fourier coefficients.
Mita teaches calculate a set of actual Fourier coefficients based on sampling the test signal (Par. 41-43 “correction coefficient k”); determine a reference set of Fourier coefficients (Par. 41-43 “correction coefficient k”); and determine whether the off-axis angle sensor has passed the reference coefficient comparison check based on comparing the set of actual Fourier coefficients and the set of reference Fourier coefficients (Par. 39 “range of K =K'±0.3N”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to calculate a set of actual Fourier coefficients based on sampling the test signal; determine a reference set of Fourier coefficients; and determine whether the off-axis angle sensor has passed the reference coefficient comparison check based on comparing the set of actual Fourier coefficients and the set of reference Fourier coefficients as taught by Mita in Sche in order to be able to determine the rotational values with high accuracy (Mita Par. 46).
In claim 8, Sche in view of Mita disclose all of claim 7. Sche further discloses wherein the test signal corresponds to one of: a sum of the first output signal, the second output signal, and the third output signal (Par. 47 and 48) or a sum of a square of the first delta signal, a square of the second delta signal, and a square of the third delta signal. (emphasis added)
In claim 9, Sche in view of Mita disclose all of claim 7. Sche does not explicitly disclose wherein, when the off-axis angle sensor has passed the reference coefficient comparison check, the one or more processors are further to: update the set of reference Fourier coefficients based on the set of actual Fourier coefficients.
Mita teaches when the off-axis angle sensor has passed the reference coefficient comparison check, the one or more processors are further to: update the set of reference Fourier coefficients based on the set of actual Fourier coefficients (Par. 41-45).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to, when the off-axis angle sensor has passed the reference coefficient comparison check, the one or more processors are further to: update the set of reference Fourier coefficients based on the set of actual Fourier coefficients as taught by Mita in Sche in order to be able to determine the rotational values with high accuracy (Mita Par. 46).
In claim 10, Sche in view of Mita disclose all of claim 7. Sche further discloses wherein, when the off-axis angle sensor has passed the reference coefficient comparison check, the one or more processors are further to: update information associated with a reference signal, stored by the off-axis angle sensor, based on the test signal (Par. 65).

In claim 15, Sche further discloses wherein the one or more functional safety checks includes the reference signal comparison check (Par. 52 “test angle”).
Sche does not explicitly disclose wherein the one or more processors, when performing the reference signal comparison check, are to: identify a set of reference Fourier coefficients associated with the off-axis angle sensor; compute a reference signal based on the set of reference Fourier coefficients; and determine whether the off-axis angle sensor has passed the reference signal comparison check based on whether an actual signal is between an upper limit and a lower limit with respect to the reference signal.
Mita teches wherein the one or more processors, when performing the reference signal comparison check, are to when performing the reference signal comparison check (Par. 39-43), are to: identify a set of reference Fourier coefficients associated with the off-axis angle sensor (Par. 42 “correction coefficient k”); compute a reference signal based on the set of reference Fourier coefficients (Par. 41-43 “correction coefficient k”); and determine whether the off-axis angle sensor has passed the reference signal comparison check based on a whether an actual signal is between an upper limit and a lower limit with respect to the reference signal (Par. 39 “range of K =K'±0.3N”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have wherein the one or more processors, when performing the reference signal comparison check, are to: identify a set of reference Fourier coefficients associated with the off-axis angle sensor; compute a reference signal based on the set of reference Fourier coefficients; and determine whether the off-axis angle sensor has passed the reference signal comparison check based on whether an actual signal is between an upper limit and a lower limit with respect to the reference signal as taught by Mita in Sche in order to be able to determine the rotational values with high accuracy (Mita Par. 46).

In claim 16, Sche discloses wherein the one or more functional safety checks includes a reference coefficient comparison check (Par. 52 “test angle”), wherein the one or more processors, when performing the reference coefficient comparison check, are to: sample a test signal during a full rotation of a target magnet associated with the off-axis angle sensor (Par. 52 “complete sweep”);
Sche does not explicitly disclose calculate a set of actual Fourier coefficients based on sampling the test signal; determine a reference set of Fourier coefficients; and determine whether the off-axis angle sensor has passed the reference coefficient comparison check based on comparing the set of actual Fourier coefficients and the set of reference Fourier coefficients.
Mita teaches calculate a set of actual Fourier coefficients based on sampling the test signal (Par. 41-43 “correction coefficient k”); determine a reference set of Fourier coefficients (Par. 41-43 “correction coefficient k”); and determine whether the off-axis angle sensor has passed the reference coefficient comparison check based on comparing the set of actual Fourier coefficients and the set of reference Fourier coefficients (Par. 39 “range of K =K'±0.3N”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to calculate a set of actual Fourier coefficients based on sampling the test signal; determine a reference set of Fourier coefficients; and determine whether the off-axis angle sensor has passed the reference coefficient comparison check based on comparing the set of actual Fourier coefficients and the set of reference Fourier coefficients as taught by Mita in Sche in order to be able to determine the rotational values with high accuracy (Mita Par. 46).

In claim 17, Sche in view of Mita disclose all of claim 16. Sche does not explicitly disclose wherein, when the off-axis angle sensor has passed the reference coefficient comparison check, the one or more processors are further to: update the reference set of Fourier coefficients based on the set of actual Fourier coefficients.
Mita teaches when the off-axis angle sensor has passed the reference coefficient comparison check, the one or more processors are further to: update the set of reference Fourier coefficients based on the set of actual Fourier coefficients (Par. 41-45).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to, when the off-axis angle sensor has passed the reference coefficient comparison check, the one or more processors are further to: update the reference set of Fourier coefficients based on the set of actual Fourier coefficients as taught by Mita in Sche in order to be able to determine the rotational values with high accuracy (Mita Par. 46).

Claim 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sche in view of Ausser in view of Mochizuki in view of Ausserlechner (US 20130043863) hence forth Ausser 2.
In claim 11 Sche further discloses wherein the one or more functional safety checks include a signal window check (Par. 34 “range”), wherein the one or more processors, when performing the signal window check, are to: determine a first delta signal window and a second delta signal window based on the first delta signal (Par. 34 “sum of all angles"); and determine whether the off-axis angle sensor has passed the signal window check based on whether one of: the second delta signal is within the first delta signal window and the third delta signal is within the second delta signal window, or the second delta signal is within the second delta signal window and the third delta signal is within the first delta signal window (Par. 34 Examiner notes that when the angle range 26 and 28 are equal they form a unity circle, thus when the ranges are not equal an error is present and the check is failed).
Sche does not explicitly disclose determine, based on information stored in a lookup table a first delta signal window and a second delta signal window.
Ausser 2 teaches determine, based on information stored in a lookup table a first delta signal window and a second delta signal window (Par. 52).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled determine, based on information stored in a lookup table a first delta signal window and a second delta signal window as taught by Ausser 2 in Sche in order to be able to linearize the results (Par. 52) thus leading to a simpler system.

In claim 12, Sche does not explicitly disclose wherein the first delta signal window and the second delta signal window are determined from a lookup table configured on the off-axis angle sensor.
Ausser 2 teaches wherein the first delta signal window and the second delta signal window are determined from a lookup table configured on the off-axis angle sensor (Par. 52).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have wherein the first delta signal window and the second delta signal window are determined from a lookup table configured on the off-axis angle sensor as taught by Ausser 2 in Sche in order to be able to linearize the results (Par. 52) thus leading to a simpler system.


Response to Arguments
Applicant's arguments filed 05/03/2022 have been fully considered but they are not persuasive. Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20190178681 A1, SENSOR SYSTEM FOR DETERMINING AN ABSOLUTE ROTATIONAL ANGLE OF A SHAFT, METHOD FOR DETERMINING AN ABSOLUTE ROTATIONAL ANGLE OF A SHAFT, AND VEHICLE HAVING A SENSOR SYSTEM.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J BECKER whose telephone number is (571)431-0689. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.J.B/Examiner, Art Unit 2865      


/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865  
7/6/22